MONTGOMERY, Judge.
In this highway right of way condemnation proceeding the jury awarded appellees, Henry Shearin et al., $4,300 as damages. The Department of Highways appeals and urges that the after value of the land as fixed by the jury was not supported by the proof.
In its verdict the jury fixed the before value at $60,000 and the after value at $55,700. The lowest after value testified to by any witness was $57,700, $2,000 more than the jury finding. The judgment based upon such a verdict is erroneous. Commonwealth, Department of Highways v. Priest, Ky., 387 S.W.2d 302; Commonwealth, Department of Highways v. Wynn, Ky., 396 S.W.2d 798; Commonwealth, Department of Highways v. Thompson, Ky., 398 S.W.2d 496 (decided January 21, 1966); Commonwealth, Department of Highways v. Carson, Ky., 398 S.W.2d 706 (decided January 28, 1966).
Judgment reversed.